Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pertinent Prior Art
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2.	US 2010/0009293 A1 discloses antireflective coating compositions and related polymers.
3.	US 2010/0009297 A1 discloses antireflective coatings and related polymers.
4.	US 3,676,440 A discloses compounds of high polarity which are useful as curing agents in curable liquid polymer systems containing polyenes and a free-radical initiator..

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
6.	Claim 1 of the instant application discloses a polymer subunit with the Chemical Formula 1-2 of the instant application comprising several chemical moieties, but lacking any —O— groups in moieties R4 and R5 of Chemical Formula 1-2 of the instant application. The prior art teaches or suggests a polymer subunit within the limitations of Chemical Formula 1-2 of the instant application, except they teach —O— groups.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        02/22/2022